 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD C. EVERETT,                                No. 2:18-cv-01082 CKD P
12                       Plaintiff,
13            v.                                         ORDER AND
14    MS. PATTERSON, et al.,                             FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se and in forma pauperis in this civil

18   rights action filed pursuant to 42 U.S.C. § 1983. Currently before the court is plaintiff’s first

19   amended complaint. ECF No. 23.

20          I.      Screening Standard

21          The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

24   “frivolous, malicious, or fail[ ] to state a claim upon which relief may be granted,” or that “seek[ ]

25   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

26          II.     First Amended Complaint

27          In the amended complaint, plaintiff names Dr. Patterson, a psychologist at California State

28   Prison-Sacramento, as the sole defendant. ECF No. 23 at 2. He alleges that on “4/3/2018 at
                                                        1
 1   10:45 a.m.” and “4/10/2018 at 11:00 a.m.” defendant Dr. Patterson tried to influence him with his

 2   words to become a homosexual. ECF No. 23 at 3. As a result, plaintiff’s emotional confidence

 3   was destroyed and he began eating his own human waste and putting it all over his face. Id.

 4   Plaintiff also alleges that defendant Dr. Patterson tried to set him up with a homosexual staff

 5   member by the name of Bonnie. Id. at 3, 5. Plaintiff recounts a conversation that he had with the

 6   individual named Bonnie who was the leader of another mental health group. Id. at 5. As a

 7   remedy, plaintiff “would like Dr. Patterson to be removed from his position and from the mental

 8   health program” at CSP-Sacramento. Id. at 4.

 9          III.    Analysis

10          A. Eighth Amendment Violation

11          Prisoners have a clearly established Eighth Amendment right to be free from sexual abuse.

12   Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000). However, “[a]lthough prisoners have

13   a right to be free from sexual abuse, ..., the Eighth Amendment’s protections do not necessarily

14   extend to mere verbal sexual harassment.” Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir.

15   2004) (internal citation omitted). While “the Ninth Circuit has recognized that sexual harassment

16   may constitute a cognizable claim for an Eighth Amendment violation, the Court has specifically

17   differentiated between sexual harassment that involves verbal abuse and that which involves

18   allegations of physical assault, finding the later to be in violation of the constitution.” Minifield

19   v. Butikofer, 298 F.Supp.2d 900, 904 (N.D. Cal. 2004) (citing Schwenk, 204 F.3d at 1198));

20   compare Hill v. Rowley, 658 F. Appx. 840, 841 (9th Cir. 2016) (finding allegations of deliberate,
21   unwanted touching sufficient to state a claim for sexual harassment that violates the Eighth

22   Amendment), and Wood v. Beauclair, 692 F.3d 1041, 1046-51 (9th Cir. 2012) (reversing

23   summary judgment on behalf of defendant because plaintiff’s allegations of sexual harassment

24   that included physical contact of a sexual nature was sufficient to state Eighth Amendment

25   claim), with Austin, 367 F.3d at 1171-72 (officer’s conduct was not sufficiently serious to violate

26   the Eighth Amendment where officer exposed himself to prisoner but never physically touched
27   him), Blacher v. Johnson, 517 F. Appx. 564 (9th Cir. 2013) (sexual harassment claim based on

28   verbal harassment insufficient to state a claim under § 1983) (citation omitted), and Somers v.
                                                         2
 1   Thurman, 109 F.3d 614, 624 (9th Cir. 1997) (“To hold that gawking, pointing, and joking violates

 2   the prohibition against cruel and unusual punishment would trivialize the objective component of

 3   the Eighth Amendment test and render it absurd.”). Verbal harassment may violate the

 4   Constitution when it is “unusually gross even for a prison setting and [is] calculated to and [does]

 5   cause [plaintiff] psychological damage.” Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996),

 6   amended by 135 F.3d 1318 (9th Cir. 1998).

 7           Here, plaintiff’s allegations that defendant Patterson verbally harassed him do not rise to

 8   the level of a constitutional violation. The court has previously explained to plaintiff that verbal

 9   insults even when they are sexual in nature do not constitute an Eighth Amendment violation.

10   See ECF No. 18 at 3. Plaintiff was given leave to amend his complaint to fix this deficiency.

11   However, his allegations still fail to state a claim. There is no allegation of any physical assault

12   by defendant Dr. Patterson or even the individual named Bonnie. Moreover, even the words used

13   by defendant Dr. Patterson were not “unusually gross” nor reasonably calculated to cause plaintiff

14   psychological damage even though plaintiff asserts that he did suffer psychological damage. See

15   Keenan, 83 F.3d at 1092. Therefore, the undersigned recommends that the first amended

16   complaint be dismissed for failing to state an Eighth Amendment violation.

17           B. No Leave to Amend

18           In dismissing a complaint, leave to amend should be granted if it appears possible that the

19   defects in the complaint could be corrected, especially if a plaintiff is pro se. Lopez v. Smith, 203

20   F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.
21   1995) (“A pro se litigant must be given leave to amend his or her complaint, and some notice of

22   its deficiencies, unless it is absolutely clear that the deficiencies of the complaint could not be

23   cured by amendment.” (citing Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)). However,

24   if, after careful consideration, it is clear that a complaint cannot be cured by amendment, the court

25   may dismiss without leave to amend. Cato, 70 F.3d at 1005-06.

26           Despite the instructions plaintiff was given regarding the type of information necessary to
27   state a claim for relief, the allegations in the first amended complaint still fall far short of a

28   constitutional violation. The court therefore concludes that plaintiff has no further facts to allege
                                                          3
 1   and is convinced that further opportunities to amend would be futile. Accordingly, the

 2   undersigned recommends that the complaint be dismissed without leave to amend.

 3             IV.      Plain Language Summary for Pro Se Litigant

 4             Since plaintiff is acting as his own attorney in this case, the court wants to make sure that

 5   this order is understood. The following information is meant to explain this order in plain English

 6   and is not intended as legal advice.

 7             The court has read the allegations in your first amended complaint and is recommending

 8   that it be dismissed without leave to amend because the things that you are complaining about do

 9   not violate your constitutional rights. If this recommendation is accepted by the district court

10   judge assigned to your case, this case will not proceed any further and this civil action will be

11   closed.

12             In accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court

13   randomly assign this matter to a district court judge.

14             IT IS FURTHER RECOMMENDED that:

15             1.    Plaintiff’s first amended complaint (ECF No. 23) be dismissed without leave to

16                   amend for failing to state a claim; and,

17             2. The Clerk of Court be directed to close this case.

18             These findings and recommendations are submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

20   after being served with these findings and recommendations, any party may file written
21   objections with the court and serve a copy on all parties. Such a document should be captioned

22   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

23   objections shall be served and filed within fourteen days after service of the objections. The

24   parties are advised that failure to file objections within the specified time may waive the right to

25   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

26   /////
27   /////

28
                                                            4
 1   Dated: March 25, 2019
                                  _____________________________________
 2                                CAROLYN K. DELANEY
 3                                UNITED STATES MAGISTRATE JUDGE

 4

 5

 6

 7

 8
     12/ever1082.screening.docx
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   5
